           Case 1:13-cr-00285-LY Document 47 Filed 01/04/21 Page 1 of 3



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Phillip C. Brown                            Case Number: A-13-CR-285(01)LY

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior U.S. District Judge

Date of Original Sentence: November 1, 2013

Original Offense: Ct. 3: Possession with Intent to Distribute Cocaine Base, in violation of 21
U.S.C. §§ 846 & 841(a)(1) & (b)(1)(C), and Ct. 4: Felon in Possession of a Firearm, in violation
of 18 U.S.C. § 922(g)

Original Sentence: Ct. 3: 168 months imprisonment followed by three (3) years supervised release,
Ct. 4: 120 months imprisonment followed by four (4) years supervised release, imprisonment and
supervised release to be served concurrently. Special conditions: substance abuse and mental
health counseling, alcohol abstinence, workforce development and search

Type of Supervision: Supervised Release      Date Supervision Commenced: November 20, 2020

Assistant U.S. Attorney: Mark H. Marshall               Defense Attorney: Amber Vasquez Bode



                                PREVIOUS COURT ACTION

On November 12, 2013, Brown’s term of imprisonment on Cts. 3&4 was reduced to 120 months,
to be served concurrently.

On October 20, 2015, Brown’s term of imprisonment on Cts. 3&4 was reduced to 96 months, to
be served concurrently.

On January 4, 2021, the defendant’s case was re-assigned to Judge Lee Yeakel’s docket.

                              NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician.”
            Case 1:13-cr-00285-LY Document 47 Filed 01/04/21 Page 2 of 3




BROWN, Phillip C.
Report on Offender Under Supervision
Page 2

Nature of Non-compliance: On December 15, 2020, Brown submitted to a random drug test and
the results were returned on December 29, 2020, positive for marijuana. He admitted verbally to
using the drug.

U.S. Probation Officer Action: Brown states he has been experiencing stress due to his transition
to the community and his marital situation. He has been referred to mental health and substance
abuse counseling sessions and has voiced a willingness to make positive changes in his life. It is
requested that no action be taken at this time; the court will be notified of any additional
compliance issues.

                                                    Respectfully submitted,



                                                    Laura W. Howard
                                                    Sr. United States Probation Officer
                                                    Date: 1/4/2021


Approved:      ______________________
               Hector Garcia, Supervising
               United States Probation Officer
            Case 1:13-cr-00285-LY Document 47 Filed 01/04/21 Page 3 of 3



BROWN, Phillip C.
Report on Offender Under Supervision
Page 3



THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                 __________________________
                                                 Honorable Susan Hightower
                                                 United States Magistrate Judge

                                                       January 4, 2021
                                                 Date: _______________
